UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7735


EDDIE GAMBLE, SR.,

                Plaintiff - Appellant,

          v.

VERNESSA CRADDOCK,

                Defendant – Appellee,

          and

L. T. WRIGHT,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03176-FL)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Gamble, Sr., Appellant Pro Se. Michael Lockridge, Special
Assistant United States Attorney, Butner, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie Gamble, Sr., appeals the district court’s orders

dismissing    without     prejudice     his    complaint      filed    pursuant      to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403   U.S.     388       (1971),       and     denying       his      motions       for

reconsideration.          We   have    reviewed     the   record      and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Gamble v. Craddock, No. 5:11-ct-03176-FL

(E.D.N.C.    May   28,    2013    &   Aug.    21,   2013).     We     deny   as   moot

Gamble’s    motion   to    expedite     and    dispense      with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                         2